United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-1541
                                   ___________

Jerad Brunskill,                     *
                                     *
           Appellant,                * Appeal from the United States
                                     * District Court for the
     v.                              * Western District of Missouri.
                                     *
The Kansas City Southern Railway     *      [UNPUBLISHED]
Company,                             *
                                     *
           Appellee.                 *
                                ___________

                             Submitted: August 7, 2009
                                Filed: August 12, 2009
                                 ___________

Before BYE, BOWMAN, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Jerad Brunskill appeals the District Court’s1 adverse grant of summary
judgment in his employment-discrimination suit. After de novo review, see Johnson
v. Blaukat, 453 F.3d 1108, 1112 (8th Cir. 2006), we conclude that summary judgment
was proper for the reasons stated by the District Court. Accordingly, we affirm. See
8th Cir. R. 47B.
                       ______________________________


      1
      The Honorable Robert E. Larsen, United States Magistrate Judge for the
Western District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).